DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 06/02/2022 and Applicant’s request for reconsideration of application 13/506407 filed 06/02/2022.
As such, claims 1 and 25-27 have been examined with this office action.

Based on the examiner’s review of the disclosure of the present application, the examiner presently has no suggestions which will overcome the Alice 35 USC § 101 rejection as found in this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 1 and 25-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of clearing and settling of such financial instruments without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a system.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “storing a plurality of financial instrument data representing a plurality of financial instruments, wherein said financial instruments are associated with a plurality of rate-based strike prices associated with a plurality of coupon rates; and in response to receipt of data representing customer trading activity, associates one of said plurality of financial instrument data representing one of said plurality of financial instruments  with data representing a customer trading account associated with said customer as a customer financial instrument data representing a customer financial instrument, wherein said customer financial instrument data is associated with a first rate-based strike price, a first coupon rate, an initial margin value, and an expiration day; wherein said customer trading account is associated with data representing a customer account cash position; a clearing house, wherein, at the close of a trading day, said clearing house determines a daily margin adjustment value, wherein said daily margin adjustment value includes at least one of an adjustment to said initial margin value and a daily variation margin value, wherein said daily margin adjustment value is based at least in part on a change in market valuation of said customer financial instrument represented by said customer financial instrument data, wherein said change in market valuation is determined at least in part based on the current Overnight Index Swaps (OIS) interest rate yield curve; wherein when said daily margin adjustment value is greater than zero, said clearinghouse deducts an amount equal to said daily margin adjustment value from data representing a customer account cash position said customer trading account; wherein when said daily margin adjustment value is less than zero, said clearinghouse adds an amount equal to said daily margin adjustment value to data representing a customer account cash position said customer trading account; wherein on said expiration day for said customer financial instrument, after the close of trading on said trading exchange, determines substitute financial instrument data representing a substitute financial instrument  for said customer financial instrument, and executes a trade acquiring said substitute financial instrument on behalf of said customer trading account, wherein said substitute financial instrument has a substitute coupon rate (cl) different from said first coupon rate (c2) and determines an adjusted exercise price data representing the difference in present value between said substitute financial instrument and said customer financial instrument, wherein said adjustment factor is determined as:
 (C2 – C1) ∑ Ƭc,i  DF(t, Tc,i)

where,
cx is a fixed coupon of said substitute financial instrument; c2 is a first coupon rate associated with a financial instrument being exercised by a customer;
Tci is the year fraction of the accrual period for fixed payments; and DF(t, Tc i) is the discount factor from t to Tc i ; wherein said discount factor is determined based on the current Overnight Index Swaps (OIS) interest rate yield curve;
wherein associates said substitute financial instrument and said exercise price data with said customer trading account, wherein, in response to subsequent instruction received, said substitute financial instrument data is traded by said customer using said trading exchange”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Clearing and settling of such financial instruments is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of transmitting and receiving data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a server with a processor, memory, and a network. However, the use of these additionally elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [00107-00109]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 25-27, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of receiving from a trading system. The trading systems in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The labeling of market participant computer system as a “broker” or “merchant” computer system in claims 26 and 27 are non-functional descriptive matter.  Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations directed toward the abstract ideas of clearing and settling a financial option are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: The Examiner respectfully disagrees with Applicant’s arguments. The present set of claims fail to have limitations that are indicative of integration into practical application under 2019 PEG by claiming an improvement to the functioning of the computer or to any other technology or technical field, applying the judicial exception by use of a particular machine, or by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the jurisdiction exception to a particular technological environment. 
The claim limits “1) automatically calculates daily margin adjustment values for a first specialized financial instrument, and 2) automatically determines — and executes a trade for — a specially-determined substitute specialized financial instrument at the expiration date of said first financial instrument’”, along with the other claim limits cited in Step 2A Prong 1 as being detected toward an abstract idea, are implemented by using a programmed computer as a tool. The applicant does not appear to dispute that the claim limits are abstract ideas but, instead, argues that they may belong is some other abstract idea. First, the examiner maintains that the claims as a whole including the cited claim limits are directed toward clearing and settling of such financial instruments. Second, claim limits can be directed toward several abstract ideas but still remain properly cited as abstract ideas under Step 2A Prong 1. If the applicant would like to suggest another abstract idea for the cited claim limits the examiner would consider any such suggestion.
Regarding applicant’s statement that “the Office Action focuses on the understanding that the computer-implemented, automated electronic trading system can be programmed on a general purpose computer — and appears to adopt a position that any invention that can be programmed on a general purpose computer is impermissibly abstract”, the examiner never made the statement that “any invention that can be programmed on a general purpose computer is impermissibly abstract”. The applicant is requested not to mischaracterize or make arguments for the examiner. In the present set of claims, the computer is merely applied as a tool to implement the abstract ideas. The claims limits are not indicative of integration into a practice application according to the 2019 PEG. Regarding applicant’s argument that “the technological ability of the computerized exchange to automatically identify differences in net present value and also account for them in the trade by automatically adjusting the exercise price and by automatically determining and executing a trade for _a_ substitute financial instrument —without additional human interaction - is both an incredibly practical application and by no means
a generic computer function”, again, merely uses a programmed computer as a tool to implement the abstract ideas of the claims. Regarding the statement that these are not “generic computer functions”, a general purpose computer is flexible—it can do anything it is programmed to do.  Therefore, the disclosure of a general purpose computer or a microprocessor as corresponding structure for a software function does nothing to limit the scope of the claim and “avoid pure functional claiming.” Further, the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant postsolution activity.’” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (quoting Diamond v. Diehr, 450 U.S. 175, 191–92 (1981)). Further, relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible. See Alice, 134 S. Ct. at 2359 (“use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (a computer “employed only for its most basic function . . . does not impose meaningful limits on the scope of those claims”); cf. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258–59 (Fed. Cir. 2014) (finding a computer-implemented method patent eligible where the claims recite a specific manipulation of a general-purpose computer such that the claims do not rely on a “computer network operating in its normal, expected manner”). As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A submitted 06/04/2013 used as prior art in the office action submitted 06/04/2013.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
06/19/2022